NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAY 3 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GABRIEL BUSTOS PENALOZA,                        No.    18-71416

                Petitioner,                     Agency No. A209-134-905

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Gabriel Bustos Penaloza, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d

1066, 1070 (9th Cir. 2008). We grant the petition for review and remand.

      Substantial evidence does not support the agency’s determination that

Bustos Penaloza failed to establish he was or would be harmed on account of a

protected ground in Mexico, including his actual or imputed political opinion. See

Song v. Sessions, 882 F.3d 837, 841-43 (9th Cir. 2017) (record compelled finding

that one central reason for petitioner’s mistreatment was his imputed political

opinion); Barajas-Romero v. Lynch, 846 F.3d 351, 360 (9th Cir. 2017) (“‘[A]

reason’ is a less demanding standard than ‘one central reason.’”). Thus, we grant

the petition for review as to Bustos Penaloza’s asylum and withholding of removal

claims and remand to the agency for further proceedings consistent with this

disposition. See INS v. Orlando Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      We do not reach Bustos Penaloza’s contention regarding whether the

Mexican government is unwilling or unable to control his persecutors. See Recinos

De Leon v. Gonzales, 400 F.3d 1185, 1189 (9th Cir. 2005) (“We may affirm the

[agency] only on grounds set forth in the opinion under review.”).

      The government shall bear the costs for this petition for review.

      PETITION FOR REVIEW GRANTED; REMANDED.

                                         2                                     18-71416